Interim. Decisions #1634

MAZ-rx.x OP

Vos

In Visa Petition . Proceedings
A-17299947
Decided by District Director April 98, 1966
Since beneficiary, a qualified law librarian, is a member of the professions

within the meaning of section 101(a) (32) of the Immigration and Nationality Act, as amended by P.L. 89-236, a visa petition is approved to accord
his preference classification tinder section 203(a) (3) of the Act as a law
librarian.

Discussion: The petitioner seeks third preference quota status
under section 203 (a) (3) of the Immigration and Nationality Act
for the beneficiary, claiming that he qualifies its a member of -the
professions. The petitioner, The University of Texas, is an institution of higher learning, offering degrees in most of the recognized
arts and sciences.
The petitioner desires to employ the beneficiary as a law librarian
to catalogue and systematize books and articles on law, assist students of law and supervise the law library. The petitioner states

that qualified law librarians are not available and that competent
librarians in this field cannot be obtained through normal employment sources. A certification pursuant to section 212(a) (14) of the
Act, as amended, has been issued by the Department of Labor.
The beneficiary is s. 36-year-old single male, `a, native and citizen
of the Netherlands. Documentary evidence has been presented that
the beneficiary received his Master of Law degree from Nijmegen
University in Nijmegen, Netherlands, on June 26, 1961. He was
employed as a law librarian. at the Library of the Palace of Peace,
Carnegie Foundation, The Hague, Netherlands, from February 12,
1962, to April 1, 1966. While there, he was engaged in research for

students of law who patronized the library and in assisting the reading room public. He also catalogued and systematized books and
articles on law. He speaks, reads and writes several languages in- •
779

Interim Deeision# 1634
eluding English. The Bureau of International Education has certified that the beneficiary's Master of Law degree is equivalent to the

same post- graduate level accomplished in this country. The beneficiary's education in la-co and practical experience as a law librarian
qualifies him under section 101(a) (32) of the Immigration and
Nationality Act as a member of the professions.
ORDER: It is ordered that the third preference visa petition in

behalf of the beneficiary be approved in that, as a law librarian, ha
qualifies as a member of the professions.

180

